Citation Nr: 0119453	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral pes 
varus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


REMAND

The veteran served on active duty from May 1997 to November 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
by the Pittsburgh, Pennsylvania RO, which denied service 
connection for bilateral pes planus and pes varus.  
Thereafter, the case was transferred to the Philadelphia RO, 
which is presently handling the current appeal.  This case 
was before the Board in November 2000 when it was remanded 
for additional development.  

The veteran contends that the RO erred by failing to grant 
service connection for pes planus and pes varus.  The record 
indicates that in May 1999, an examination of the veteran was 
requested for purposes of examining his feet, to include 
weight-bearing x-rays.  However, VA canceled the referenced 
examination as the veteran relocated to Philadelphia from 
Pittsburgh.  Therefore, the Board remanded the case in 
November 2000 to schedule the veteran for another VA 
examination.  

The veteran was not scheduled for a VA examination as 
mandated by the Board in the November 2000 remand because the 
RO has been unable to locate the veteran.  Information from 
his service representative reflects that that service 
organization has as the veteran's most recent address of 
record the same address used by the RO (as listed on his VA 
Form 9, Appeal to the Board) but letters to that address have 
not been deliverable.  

It has been held that a Board remand creates in the veteran a 
right to compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  However, it has also been held that the burden is 
upon VA to demonstrate that notice was sent to the claimant's 
last address of record but that in the normal course of 
events it was the burden of the veteran to keep the VA 
apprised of his whereabouts, and that if he did not do so 
there was no burden on the VA to turn up heaven and earth to 
find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  It 
has also been held that the "duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, there appear to be another possible mailing 
address, as listed in the veteran's original claim and Notice 
of Disagreement, which might possibly prove successful.  
Therefore, the Board is of the opinion that additional steps 
should be taken to locate the veteran to arrange a VA 
examination to ascertain the nature and etiology of any 
currently found pes planus and pes varus.  

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may have an adverse impact upon his claim inasmuch as it may 
result in failing to obtain what might otherwise prove to be 
necessary and favorable evidence.  Generally see 38 C.F.R. 
§ 3.655 (2000).  

If the veteran fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the veteran.

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999),  withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should attempt to verify the 
veteran's current mailing address.  Any 
attempt should include sending 
correspondence to the address listed in 
the original claim and NOD.  

3.  The veteran should be asked to provide 
information about any sources of medical 
care or evaluation, VA or private that 
would establish service connection for 
bilateral pes planus and bilateral pes 
varus.  After obtaining any necessary 
authorizations, those records should be 
secured and incorporated into the claims 
file.  

4.  The RO should take any necessary steps 
to have the veteran undergo a VA 
examination.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail.  
The examiner must review the claims folder 
and a copy of this remand prior to the 
examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

a. Does the veteran currently have pes 
planus and pes varus?

b. If the veteran does have pes planus 
and/or pes varus, based on an assessment 
of the entire record, what is the date of 
onset of such conditions?

c. If the veteran does have pes planus 
and/or pes varus, and if it is determined 
that he had these conditions when he began 
active service, did such disabilities 
increase in severity beyond the normal 
progression of such conditions (i.e. were 
they aggravated) during his period of 
active duty?

d. The examiner should also indicate 
whether it is at least as likely as not 
that pes planus and pes varus are 
etiologically related to service.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report, including a 
statement as to whether he failed to 
appear without notice, or whether he 
requested cancellation or postponement and 
rescheduling of the examination.  

Also, if the veteran fails to report for 
an examination, the claim file should 
nevertheless be provided to a VA physician 
should be requested to review the claim 
file and address the queries above.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

6.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John Fussell
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


